DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 appears to be missing a word or punctuation mark in the recitation in last paragraph which recites “the manipulateable member is moved relative to the channel the portion of the side wall…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slightly” in claim 1 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrovsky (U.S. Patent No. 6,779,771).

an elongate main body (30) having a side wall (34) which connects top and bottom surfaces of the main body and a channel (35) which extends in a longitudinal direction along a central portion of the main body’s top surface;
a manipulateable member (40) which is configured to be operatively connected in the channel and to be moved relative to the channel; and
a fastener (60) which secures the main body to the support surface, wherein the bottom surface of the main body is flat or substantially flat and is configured to flushly engage the support surface when the main body is secured to the support surface (see Fig. 3),
the main body includes a projection (32) which extends from a portion of the side wall outward and at an angle to the side wall (see Fig. 1), the projection having a free end which is normally disposed at a level which is slightly different from a level of the bottom surface of the main body so that when the main body is attached to the support surface a gap will be defined between the free end of the projection and the support surface (see Fig. 1), and
the manipulateable member and the channel are configured such that when the main body is fastened to the support surface and the manipulateable member is moved relative to the channel the portion of the side wall from which the projection extends is also moved and changes a width of the gap defined between the free end of the projection and the support surface (see Figs. 1-3).
2. The support device according to claim 1, wherein the channel has a substantially uniform width along the longitudinal direction of the main body (see Fig. 2), the manipulatable member has first portion (44) which is configured to be operatively disposed in the channel in engagement with a surface of the channel and a second portion (45) which is configured to be manipulated by a user for moving the manipulatable member relative to the main body, and the first portion has a cam surface (rounded curved surface) provided 
3. The support device according to claim 2, wherein the second portion of the manipulatable member extends outside of the channel when the first portion is operatively disposed in the channel (see Fig. 3), and the second portion is configured to be gripped and manipulated by a user (see Col. 5 lines 8-38). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677